Citation Nr: 1020446	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-17 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease and coronary artery disease, claimed as secondary to 
or aggravated by service-connected allergic rhinitis and 
tonsillitis, status post tonsillectomy, to include as due to 
or aggravated by exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1969, including service in Germany, but not including service 
in Vietnam.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  After the 
Board denied the claim in November 2007, the Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a Joint 
Motion to Remand in December 2008 and the Court issued an 
Order which incorporated the Joint Motion and vacated the 
portion of the Board's 2007 decision which denied the claim 
listed on the title page of this decision, and remanded the 
claim to the Board. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion requires the Board to further address the 
Veteran's lay statements that he was exposed to herbicides 
during his active service, including while stationed in 
Germany.  In order to address the Veteran's lay statements 
that he was exposed to herbicides, the Veteran's personnel 
file should be obtained, and the list of each location at 
which the Veteran was stationed should be forwarded to the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
JSRRC should be asked to determine whether there is any 
official record that herbicides were used or stored at any 
location at which the Veteran was stationed while he was 
there.  

The Joint Motion requires the Board to address the Veteran's 
contention that his exposure to herbicides caused or 
aggravated atherosclerotic heart disease and coronary artery 
disease.  As noted above, the Veteran did not service in 
Vietnam; his overseas service was in Germany.  If any 
government record confirms the Veteran's lay testimony that 
herbicides were used or stored at any location where the 
Veteran was stationed, including in Germany, then medical 
opinion as to the possible effects of the Veteran's exposure 
to herbicides must be obtained.  

The Veteran also contends that medications used to treat 
service-connected allergic rhinitis and service-connected 
tonsillitis caused or aggravated a cardiovascular disorder.  
In particular, the Veteran contended, in a June 2005 
statement, that the problems he had with his respiratory 
system resulted in asthma and open heart surgery.  In a May 
2005 statement, the Veteran contended that his "heart 
condition" was secondary to or aggravated by his service-
connected respiratory condition and aggravated by the 
medications required to treat service-connected respiratory 
disability.  The clinical records of the Veteran's treatment 
for his service-connected disabilities, and evidence about 
medications used to treat those disabilities, must be 
developed.  Then, VA examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete 
service administrative and personnel 
records from the National Personnel 
Records Center, including records which 
establish where the Veteran was 
stationed.  

2.  Provide the list of each location 
at which the Veteran was stationed 
during service to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  Ask JSRRC to provide 
documents which reflect whether 
herbicides were used or stored at the 
locations to which the Veteran was 
assigned, including in Germany.  If 
JSRRC directs that information be 
requested from a different federal 
agency or resource, contact such 
source.  

3.  Obtain the Veteran's VA clinical 
records, including records of 
medications prescribed by VA.  If the 
Veteran had VA hospitalizations, obtain 
inpatient records, with complete 
admission history and physical 
examination records, physician notes, 
and records of medications administered 
or prescribed.  

4.  Afford the Veteran an opportunity 
to identify or submit non-VA clinical 
records which show treatment for a 
service-connected disability or list 
medications required to treat a 
service-connected disability.  In 
particular, the Veteran should identify 
the facility at which a tonsillectomy 
was performed in 1975 and the facility 
at which 2004 cardiovascular surgery 
was performed.  Obtain inpatient 
records, including complete admission 
history and physical examination 
records, all physician notes, and all 
records of medications administered or 
prescribed, if available.  

5.  The Veteran should identify or submit 
pharmacy records, or any alternative records, 
such as employment medical records, records 
from insurance companies, or the like, which 
might disclose treatment of a service-
connected disability, medications used to 
treat a service-connected disability, or 
information about the onset or etiology of for 
atherosclerotic heart disease or coronary 
artery disease.  

After all VA and private clinical records have 
been obtained, and all development directed 
above has been completed, the Veteran should 
be afforded VA examination.  The RO should 
provide the examiner with a list of the 
Veteran's service-connected disability.  The 
claims file must be provided to each examiner.  
The examiner should conduct any necessary 
diagnostic testing.  The examiner should 
discuss the Veteran's service treatment 
records, post-service clinical records 
following the Veteran's April 1969 service 
separation, and the records of medications 
used to treat the Veteran's service-connected 
disabilities.

Then, the examiner should answer the following 
questions:

(i)  Is it at least as likely as not (is there 
at least a 50 percent probability) or, is it 
unlikely, that the Veteran has a 
cardiovascular disorder which was incurred or 
manifested in service?

(ii)  Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that the Veteran has a current 
cardiovascular disorder which is due to or 
results from a service-connected disability?  

(iii)  Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that a service-connected 
disability, or medication used to treat a 
service-connected disability, accelerated the 
onset of a current cardiovascular disorder, or 
that a service-connected disability, or 
medication used to treat a service-connected 
disability, aggravates, that is, increases the 
severity of, a current cardiovascular 
disorder?  

(iv)  If, but only if, there is official 
verification that the Veteran was exposed to 
herbicides, then the examiner should address 
this question:

Is it at least as likely as not (is there at 
least a 50 percent probability) or, is it 
unlikely, that the Veteran has a current 
cardiovascular disorder which is a result of 
the Veteran's exposure to herbicides in 
service?  If exposure to herbicides did not 
cause a current cardiovascular disorder, is it 
as likely as not that exposure to herbicides 
accelerated onset of a cardiovascular disorder 
or that residuals of exposure to herbicides 
aggravate a cardiovascular disorder?

The examiner(s) should be advised that the 
term "at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

If an opinion cannot be provided without 
resort to pure speculation, the examiner 
explain why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



